Case 8:20-cv-00048-JVS-JDE Document 268 Filed 01/07/21 Page 1 of 6 Page ID #:21416




 1   Joseph R. Re (Bar No. 134479)
     joseph.re@knobbe.com
 2   Stephen C. Jensen (Bar No. 149894)
     steve.jensen@knobbe.com
 3   Benjamin A. Katzenellenbogen (Bar No. 208527)
     ben.katzenellenbogen@knobbe.com
 4   Perry D. Oldham (Bar No. 216016)
     perry.oldham@knobbe.com
 5   Stephen W. Larson (Bar No. 240844)
     stephen.larson@knobbe.com
 6   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
 7   Irvine, CA 92614
     Telephone: (949) 760-0404; Facsimile: (949) 760-9502
 8
     Adam B. Powell (Bar. No. 272725)
 9   adam.powell@knobbe.com
     KNOBBE, MARTENS, OLSON & BEAR, LLP
10   12790 El Camino Real
     San Diego, CA 92130
11   Telephone: (858) 707-4000; Facsimile: (858) 707-4001
12   Attorneys for Plaintiffs,
     MASIMO CORPORATION and CERCACOR LABORATORIES, INC.
13
14                    IN THE UNITED STATES DISTRICT COURT
15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                 SOUTHERN DIVISION
17    MASIMO CORPORATION, a Delaware         ) Case No. 8:20-cv-00048-JVS-JDE
      corporation; and CERCACOR              )
18
      LABORATORIES, INC., a Delaware         ) SUPPLEMENTAL MEMORANDUM
19    corporation                            ) OF PLAINTIFFS IN OPPOSITION TO
                                             ) APPLE’S MOTION TO COMPEL
20
                  Plaintiffs,                ) PLAINTIFFS TO COMPLY WITH
21                                           ) SECTION 2019.210
22          v.                               )
                                             ) Date: January 21, 2021
23    APPLE INC., a California corporation   ) Time: 10:00am
24                                           ) Ctrm: 6A
                  Defendant.                 )
25                                           ) Discovery Cut-Off:    7/5/2021
26                                           ) Pre-Trial Conference: 3/21/2022
                                             ) Trial:                4/5/2022
27
28
Case 8:20-cv-00048-JVS-JDE Document 268 Filed 01/07/21 Page 2 of 6 Page ID #:21417




 1         Plaintiffs file this supplemental memorandum to discuss the impact of a new and
 2   important order that Judge Selna issued yesterday. Dkt. 264 (the “Order”). That Order
 3   squarely rejected numerous arguments advanced by Apple in the present Motion.
 4   Plaintiffs respectfully submit the Order forecloses Apple’s same arguments here.
 5   A.    Background
 6         Plaintiffs served their initial Section 2019.210 disclosure on October 9. Ex. A.1
 7   At Apple’s request, Plaintiffs amended the disclosure on November 6. Ex. E (the
 8   “Disclosure”). Plaintiffs then included the same numbered trade secrets from the
 9   Disclosure in their Third Amended Complaint on November 13. Compare Disclosure
10   with Ex. I (Dkt. 233, the “TAC”) ¶¶ 40-45. While the numbered trade secrets in the
11   Disclosure and TAC are the same, the Disclosure contains an additional paragraph
12   following each list of trade secrets explaining how the trade secrets differ from that
13   which is generally known. Disclosure at 5:13-24, 6:26-7:9, 8:12-25, 10:8-25, 12:10-
14   13:2, 13:18-14:4.
15         Apple moved to dismiss, arguing Plaintiffs had not adequately described their
16   trade secrets in the TAC. Dkt. 241 (“MTD”). Apple then filed the present Motion,
17   arguing Plaintiffs have not adequately described the same trade secrets in their
18   Disclosure. Dkt. 259-1 (“Jt. Stip.”). As explained below, Apple’s present arguments
19   overlap significantly with Apple’s arguments in the MTD.
20         On January 6, the Court largely denied the MTD and rejected multiple arguments
21   Apple makes in the present Motion. Order at 4-10. The Court found Plaintiffs
22   adequately described nearly all of their trade secrets. Id. The Court also granted partial
23   dismissal and leave to amend on issues not relevant to this Motion. Id. at 14-16.
24   ///
25   ///
26
     1
27    All lettered exhibits are attached to the Declaration of Ilissa Samplin (Dkt. 260-2) and
     all numbered exhibits are attached to the Declaration of Adam Powell (Dkt. 260-5). All
28   emphasis is added unless noted otherwise.
                                                 -1-
Case 8:20-cv-00048-JVS-JDE Document 268 Filed 01/07/21 Page 3 of 6 Page ID #:21418




 1   B.     The Court Rejected The Same Arguments Apple Presents In This Motion
 2          The Court’s Order rejected numerous arguments Apple makes in this Motion.
 3   Those rulings against Apple apply equally here and do not depend on any differences
 4   between the pleading standard and the standard under Section 2019.210.
 5          First, Apple argued in both Apple’s MTD and this Motion that Plaintiffs’ trade
 6   secret descriptions failed to address Judge Selna’s prior ruling. Compare Jt. Stip. at 11
 7   with MTD at 3. The Court rejected that argument, finding “Plaintiffs have addressed
 8   the Court’s previous concerns.” Order at 16.
 9          Second, Apple argued in both motions the phrase “value, importance, and
10   appropriateness” was open-ended and failed to identify Plaintiffs’ trade secrets with
11   specificity. Compare Jt. Stip. at 11-12 with MTD at 3-4. The Court rejected that
12   argument because “Plaintiffs are referring to the ‘value, importance, and
13   appropriateness’ of a set list of trade secrets.” Id. at 5. The Court found Plaintiffs
14   sufficiently described their trade secrets because “[t]he scope of this phrase is necessarily
15   circumscribed by the preceding lists of trade secrets, meaning that it cannot be later used
16   as a means for claiming trade secrets about which Apple does not have notice.” Id.
17          Third, Apple argued in both motions that Plaintiffs’ trade secret description
18   included improper “catch-all” phrases such as “at least.” Compare Jt. Stip. at 12 with
19   MTD at 4. The Court rejected that argument because “Plaintiffs use the phrase ‘at least
20   one of the following,’ a phrase that in fact suggests selection of one or more items from
21   a closed list.” Id. at 5-6.
22          Fourth, Apple argued in both motions that many trade secrets had been publicly
23   disclosed in patents and other publications. Compare Jt. Stip. at 17-22 with MTD at 5-
24   10. The Court rejected that argument, explaining that, if “a defendant believes that an
25   alleged trade secret is already disclosed by patents, [cite], the appropriate time to raise
26   such an argument is during summary judgment.” Order at 7.
27          Fifth, Apple argued extensively in both motions that Plaintiffs did not explain
28   precisely “how” Plaintiffs practice each trade secret. Compare Jt. Stip. at 17-19, 21 with
                                                 -2-
Case 8:20-cv-00048-JVS-JDE Document 268 Filed 01/07/21 Page 4 of 6 Page ID #:21419




 1   MTD at 5-10. The Court found that “[m]ost of Apple’s [MTD] arguments boil down to
 2   criticisms that the allegations do not specify how to achieve the stated trade secrets.”
 3   Order at 7. The Court rejected all of those arguments, explaining that it does not
 4   “consider the trade secrets that Plaintiffs have alleged to be merely general ‘types of
 5   information’ as Apple suggests.” Id. at 8.
 6         Sixth, Apple argued in both motions that trade secrets D.2, D.3, and D.5 were the
 7   “basic job of any medical professional.” Compare Jt. Stip. at 21 with MTD at 9. The
 8   Court rejected that argument because those secrets are “tied” to the sufficiently described
 9   “overarching strategy” in trade secret D.1. Order at 8-9.
10         Seventh, Apple argued in both motions that Plaintiffs somehow did something
11   improper by alleging their trade secrets were secret “at the time of Defendant’s
12   misappropriation.” Compare Jt. Stip. at 26 with MTD at 21. The Court rejected that
13   argument: “The Court also fails to see why the allegation that Plaintiffs’ trade secrets
14   were not publicly known ‘at least at the time of Defendant’s misappropriation’ shapes
15   the analysis.” Order at 13 n.5. The Court explained that the “order in which Apple is
16   alleged to have improperly published Plaintiffs’ trade secrets does not change the
17   analysis of whether Apple misappropriated those trade secrets generally.” Id.
18   C.    The Court’s Order Applied The Same Standard Apple Advocates Here
19         Apple cannot distinguish the above rulings or the Order on the basis that the Order
20   applied a lower standard than applies here. This Court previously indicated that the
21   pleading standard is lower than the discovery standard of Section 2019.210. Ex. 2 at 33.
22   While Plaintiffs agree the pleading standard should be lower than the discovery standard,
23   Apple repeatedly argued Plaintiffs should be required to provide more detail in this case,
24   in part because Judge Selna allowed Plaintiffs to seal the pleadings.2 See, e.g., Dkt. 121
25
     2
       In addressing the “sufficient particularity” standard, the California Court of Appeal
26   acknowledged the conflict in requiring too much detail in a public complaint because
27   doing so would “destroy the very thing for which [plaintiff] sought protection.” Diodes,
     Inc. v. Franzen, 260 Cal. App. 2d 244, 252-53 (1968). Earlier in this case, Judge Selna
28   required more detail while allowing Plaintiffs to seal their pleading. Dkt. 60 at 8.
                                                 -3-
Case 8:20-cv-00048-JVS-JDE Document 268 Filed 01/07/21 Page 5 of 6 Page ID #:21420




 1   at 1-5; Dkt. 256 at 16. As shown below, Apple advocated the same standard in both this
 2   Motion and the MTD and, most importantly, the Court’s MTD Order applied the
 3   standard Apple advocated on both this Motion and MTD.
 4          On this Motion, Apple argues for the following standard: “Plaintiffs are required
 5   to identify ‘the trade secrets at issue with sufficient particularity to . . . distinguish[] the
 6   trade secrets from matters of general knowledge in the trade or of special knowledge of
 7   those persons skilled in the trade.’”        Jt. Stip. at 16 (quoting Advanced Modular
 8   Sputtering, Inc. v. Superior Court, 132 Cal. App. 4th 826, 835 (2005)) (emphasis and
 9   modifications added by Apple).
10          On the MTD, Apple argued for, and the Court applied, the following standard:
11   Plaintiffs must “‘describe the trade secret with sufficient particularity to separate it from
12   matters of general knowledge in the trade or of special knowledge of those persons who
13   are skilled in the trade, and to permit the defendant to ascertain at least the boundaries
14   within which the secret lies.’” Order at 6 (quoting Acrisure of California, LLC v. SoCal
15   Commercial Ins. Servs., Inc., 2019 WL 4137618, at *3 (C.D. Cal. Mar. 27, 2019)); Dkt.
16   237-1 (Apple’s MTD opening brief) at 3.
17          The Court’s MTD Order also repeatedly relied on cases applying Section
18   2019.210’s discovery standard. For example, the Court quoted one Section 2019.210
19   case for the proposition that a plaintiff need not outline “every minute detail of its
20   claimed trade secret at the outset of the litigation.” Order at 8 (quoting Advanced
21   Modular, 132 Cal. App. 4th at 835). Apple’s present Motion cites the same Advanced
22   Modular case for the same proposition. Jt. Stip. at 10. The Court also cited a different
23   Section 2019.210 case and concluded that meeting the “sufficient particularity” pleading
24   standard allows the “scope of discovery” to be “appropriately tailored” and “the
25   defendant will be capable of forming ‘complete and well-reasoned defenses’ as to the
26   misappropriation of that trade secret.” Order at 6 (citing Altavion, Inc. v. Konica Minolta
27   Systems Laboratory, Inc., 226 Cal. App. 4th 26, 44 (2014)).
28          Accordingly, Apple cannot dismiss the Order as inapplicable to this dispute.
                                                   -4-
Case 8:20-cv-00048-JVS-JDE Document 268 Filed 01/07/21 Page 6 of 6 Page ID #:21421




 1   D.    Discovery Should Proceed On All The Trade Secrets The Court Approved
 2         The Court found all of Plaintiffs’ trade secrets sufficiently described in the TAC
 3   except for certain hospital interactions trade secrets (Disclosure at Trade Secrets E.2 –
 4   E.7). Order at 9 (dismissing corresponding trade secrets 44.2 – 44.7). Plaintiffs intend
 5   to further amend the description of those trade secrets in the pleadings, as invited by
 6   Judge Selna. See Order at 16. The Court need not address those trade secrets until after
 7   Plaintiffs amend the pleadings.3
 8         As the Order also explained, so long as at least “a single trade secret” is described
 9   sufficiently, “the scope of discovery can consequently be appropriately tailored” around
10   that trade secret. Order at 6. Accordingly, Plaintiffs submit that their Disclosure is
11   sufficient and discovery should proceed now as to all trade secrets other than Trade
12   Secrets E.2 – E.7.
13
14                                             Respectfully submitted,
15                                             KNOBBE, MARTENS, OLSON & BEAR, LLP
16
17   Dated: January 7, 2021                    By: /s/ Adam B. Powell
                                                    Joseph R. Re
18                                                  Stephen C. Jensen
19                                                  Benjamin A. Katzenellenbogen
                                                    Perry D. Oldham
20                                                  Stephen W. Larson
                                                    Adam B. Powell
21
                                                    Attorneys for Plaintiffs
22                                                  MASIMO CORPORATION and
23                                                  CERCACOR LABORATORIES, INC.

24
25
26
     3
27     Although the Disclosure already includes additional information not present in the
     TAC, Plaintiffs will amend the Disclosure to include additional detail on these trade
28   secrets when Plaintiffs file the amended pleading.
                                                -5-
